Argued April 30, 1930.
The Supreme Court in Valicenti's Appeal, 298 Pa. 276, sustained the board of adjustment in rejecting a permit to these appellants and in directing the removal of an unlawful projection built in violation of *Page 281 
Article 2 of Ordinance No. 594 of the first class township of Mt. Lebanon, Allegheny County, which provides, "Where a building line is referred to in this ordinance it shall be construed to mean that the outside wall of the structure, including bay windows, sun parlors, sun porches, dormers, second floor projections, and solid entrances shall not be constructed or maintained nearer to the adjacent street or lot line than the building line so referred to."
The board of adjustment refused to approve new plans submitted by the appellant which provided for closing the opening between the construction in controversy and a front bedroom and eliminating the front window, without correcting the objectionable second floor feature which they were directed to remove.
The appellants term the affronting projection a porch and contend that the proposed change brings the building within the provisions of the ordinance. The character of the construction cannot be disguised by giving it another name, nor do the proposed alterations, leaving unchanged the external physical lines of the second floor, bring the appellants within the decree of the Supreme Court.
The board of adjustment, and the lower court likewise, held that the second floor projection was contrary to the terms and spirit of the ordinance, and with that view we concur.
Judgment is affirmed.